DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 12/20/2021 are acknowledged.
Claims 17, 19-20, 22, 25, 29-30, 114-117 and 119 are pending. 


3. Applicant’s election without traverse of the invention of Group I in the reply filed on 12/20/2021 is acknowledged.  All presently pending claims read on the elected invention.


4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5. Claim 117 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 117 is indefinite in the recitation of CDRs of “STIM003,” because its identity is unknown.  The use of "STIM003" as the sole means of identifying an antibody renders the claim indefinite because it is merely a laboratory designation which does not clearly define the claimed product, since different laboratories may use the same laboratory designation to define completely distinct biological materials.



In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



6. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


7. Claims 17, 19-20, 22, 25, 29-30, 114, 117 and 119 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9957323.  

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘323 patent, which are directed to an anti-ICOS antibody comprising the same CDR, VH and VL amino acid sequences as the presently claimed antibody (claims 1-5); which further comprises an effector enabled human IgG1 constant region (claims 6-7); is a multispecific antibody (claim 8); and formulated in a composition (claim 10).  

Claim 30 is included in the rejection, because the claims inherently encompass a nucleic acid encoding the antibody, and a composition comprising the nucleic acid would be at once envisaged by those skilled in the art.  Claim 114 is included, because SEQ ID NO: 410 consists of the VH of SEQ ID NO: 408 and a human IgG1 constant region, and as such is inherent in the claims of the ‘323 patent.


double patenting as being unpatentable over the claims of copending application USSN 16/471161, published as US 2020/0190191.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘161 application, which recite a multispecific anti-ICOS antibody comprising the same CDR, VH and VL amino acid sequences as the presently claimed antibody (claims 21-34) formulated in a composition (claim 37).  Claim 30 is included in the rejection for the same reason as presented in section 7 above.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


8. Claims 17, 19-20, 22, 25, 29-30, 115, 117 and 119 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending application USSN 16/955219, published as US 2020/0407446.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the claims of the ‘219 application, which recite a multispecific anti-ICOS antibody comprising the same CDR, VH and VL amino acid sequences as the presently claimed antibody (claims 19-21, 25-28 and 31-32), which comprises an IgG1 effector-positive Fc region (claims 4-5).  The antibody further comprises a light chain comprising amino acid sequence SEQ ID NO: 623 (claim 34), which is identical to instant SEQ ID NO: 417.

The claims of the ‘219 application further recite a composition comprising an isolated nucleic acid encoding the antibody (claim 41), and a method of treatment comprising administering the antibody (claim 44), the latter inherently involving a composition comprising the antibody. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



9. Claim 116 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including the relevant limitations of the base claim and any intervening claims.



10. The following commonly assigned copending applications disclose but do not claim the presently claimed antibody:
USSN			PG Pub	    
16/311421		2019/0202917
16/311434		2019/0338032
16/623929		2020/0131267
16/955197		2020/0317786
17/243372		2021/0380699


11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644